*1075On the Merits.
PROVOSTY, J.
This suit is upon a promissory note written upon a piece of paper 5%x3 inches, yellowish, as if from age, more or less soiled, frayed and torn across, as if from much handling, smooth cut at the ends and along part of one side, and otherwise ragged at the edges, and said by the person who wrote the body of the note to have been torn from a pencil tablet. The writing is not lengthwise but crosswise the paper, and the lines run from margin to margin, thus:
New Orleans Oct. 1, 15.
Twenty months after date for value received I promise to pay to the order of Nathan Tolchinsky the sum of Twenty Seven Hundred Dollars at the Commercial Germania Trust & Savings Bank New Orleans with interest at the rate of eight per cent from date until paid.
Due June 1, 1917.
Ernest Lirette Houma La.
Box 301.
The decedent lived about half a mile out of the town of Houma. 'For some time prior to 1909 he was engaged in the business of buying and selling horses. He then engaged in selling milk in the town. In 1910 he gave up that occupation, and blought his cows to his plantation. What, at the time of his death, was the amount of his estate, what debts he owed, if any, whether his plantation was large or small; none of this is shown by the record. From the fact, however, that for the operating expenses of his plantation during the year 1915 only $2,200 was borrowed, and that this amount served not only for the plantation but also for the personal needs of himself and son (who was his partner in operating the plantation), we infer that his plantation was small, and that his financial resources cannot have been large. Since 1913, owing to bad health and approaching old age, he had retired from active participation in the management of the plantation. His exact age is not testified to, but from the fact that he had a granddaughter 19 years old and that he is spoken of by some of the witnesses as “the old man,” and that one of the physicians who treated him in his illness says that he “must have been 72 or 73 years old,” we assume that his age was about that. From the time he retired from active participation in the management of the plantation, as just stated, he was in the habit of going every morning after his breakfast to the town of Houma in his buggy, to get his newspaper and buy vegetables. Sometimes his infirmities would not allow of his doing this; and in the last years of his life he could not get into the buggy without assistance. He suffered, says one of the physicians, “from general nephritis, endocarditis and inflammation of the liver and spleen, cirrhosis of spleen and liver.” He died April 21, 1917.
The body of the note is in the handwriting of the daughter of plaintiff, and the signature and the words below it are admitted to be in the handwriting of the decedent. The contention is that he wrote his name and address upon this piece of paper to serve as a memorandum, and that the note part was later superimposed.
Plaintiff was born in Kieff, Russia, and, as we gather, has never engaged in any other business than buying and selling horses and mules, except that at one time he bought a drug store, which soon was sold at sheriff sale. For some years he and a partner named Robinowitz have had a sales stable in New Orleans. He and his partner say that the partner contributed $3,000 to this business. How much plaintiff himself contributed the record does not show; but he has continued to travel through the country buying and selling horses, as was his wont in the past. He says that about 12 or 13 years ago the decedent was a heavy buyer of live *1077stock from him, as much as $1,200 and $1,-500 at a time, for which decedent always paid; and that 9 years ago the decedent borrowed $500, and the year following $400 from him; that he cannot say how many transactions he had with decedent, nor what was the largest; that he keeps no books; that he and decedent were friends, and de•cedent would sometimes spend a whole day with him when in town; that he and his wife lived above the stable; that it was there the mote was executed; and in the manner testified to by his daughter, which is as follows:
“A. I visited my parents every morning, and while there Mr. Lirette came there. We were •sitting there speaking, and Mr. Lirette said to my father, ‘Nathan, I would like to borrow a •couple of thousand dollars from you.’ My father said, ‘How much? ’ ‘Well, about $2,500 •or $'3,000.’ My father had been away and just gotten in that same day, and said, ‘Well, I don’t think I can spare you $3,009, but $2,500 or $2,700.’ Mr. Lirette said, ‘Well, I think I will make that do.’ With that my father said to me. T think I would like to have a note,’ and took out his memorandum book, and had no forms there, and took out a sheet, and I remember fully I trimmed it off straight and I •made the note in presence of Mr. Lirette, with the interest at 8 per cent. Mr. Lirette then •signed the note. It is customary — my father asked where he would be notified so the bank would know where to notify him, so Mr. Lirette filled out his postofiice address and box, and then my father counted out $2,700. We were sitting in the dining room.”
She further testified that the money paid to Lirette consisted of bills which her father took out of his wallet.
Plaintiff testifies that he had the money with him at the moment, having., just returned from a trip in the country selling horses and mules; that he always carries money with him, and had taken along with him on this trip some $1,200 or $1,500. He admits having gone into bankruptcy, but does not remember what his liabilities were, nor the date of the surrender. He first stated it to have been a couple of years, then six or seven years, ago. 1-Ie surrendered .no mules, nor horses, nor money, nor notes, nor open accounts, but a piece of real estate worth $4,000, and “some old buggies and harness,” etc. He obtained his discharge. At what date, is not stated.
It is possible that this note was executed as thus testified, but its peculiar appearance arouses suspicion; and that .suspicion is strengthened by the improbabilities that the decedent would have wanted to borrow so large a sum; that if he had done so his family should not have known of it; that plaintiff should have had so large a sum in his wallet; that if he had it he should have been willing to lend it thus offhand without security to an old man of no better financial standing than the decedent, who, for borrowing $2,200 from a local bank, was required to execute a mortgage; that a horse trader should thus lightly lend $2,700 at 20 months’ time; that a partner should lend what apparently was a considerable proportion of the working capital of his firm out of due course of business, and especially for so long a time, merely to accommodate his own friend; that a note should be written crosswise instead of lengthwise the paper; that a man in whose business promissory notes were being made so constantly as in plaintiff’s should use a piece of pencil memorandum paper for making a note instead of a blank form, or, at any rate, such a piece of paper as is ordinarily used, especially for so important a sum, and when making the note at his own place of business.
A circumstance which may or may not be suspicious is that the maturity of the note should coincide so well with the proper time for presenting the note for payment after the death of Lirette.
Besides his own and his daughter’s direct testimony to the note having been executed, plaintiff has his partner’s, who says he remembers when Lirette came to their stable to inquire for plaintiff; and went upstairs to *1079see plaintiff, and on coming down did not deny having just executed the note which plaintiff then and there exhibited; and plaintiff has the testimony of a man named Berger, living in Houma, who says that he heard decedent shortly before his death make mention of the fact that he was indebted to plaintiff.
But plaintiff’s partner, for the purpose, doubtless, of lending color to his testimony, went on to testify that the decedent called at plaintiff’s place of business in New Orleans on the day preceding that on which the note was executed, and he and plaintiff and "the latter’s daughter testified that the decedent visited plaintiff at the same place of business four or five times after that at different dates; whereas the testimony of the daughter of' decedent who lived in the same house with him, and that of his granddaughter, who lived across the street from him, is to the effect that it was well-nigh impossible that he .could have absented himself to go to New Orleans without their knowing it, especially for one whole night, and the testimony of the physicians make it highly improbable that he could have ventured upon such a trip unattended. If the testimony of plaintiff’s daughter and 'that of his partner be true, Lirette must have been in New Orleans at least two nights on the trip when he executed the note, for he says that Lirette called at plaintiff’s place at 10 o’clock in the morning, and, not finding him in, called again at the same hour the next morning.
[2] The learned counsel for plaintiff argue that these defense witnesses may be mistaken; that their memory may be at fault; and that the old gentleman may have gone to New Orleans and they not know of it. And in an endeavor to bereave this testimony of its persuasiveness they have, in elaborate briefs, displaying rare powers of acute analysis on the part of their authors, dissected it minutely, and, it must be confessed, succeeded more or less in weakening the several parts. To the extent, indeed, that if the note itself did not come in such questionable shape, and so opportunely after the death of the maker, and the testimony of plaintiff’s witnesses did not exhibit the flaws and improbabilities we have noted hereinabove, and others we have not deemed it necessary to advert to — for instance, the discrepancy between father and daughter as to the whereabouts of the note from the time of the date it bears to the time of its emergence after the death of the alleged maker — we should find ourselves in a condition of so much doubt that the fact of the genuineness of the signature would have had to be suffered to weigh down the scale; but upon the case as a whole we find ourselves firmly convinced, as the learned special judge who tried the case was, that the note is spurious.
The judgment appealed from is therefore affirmed at the cost of appellant.
SOMMERVILLE, X, takes no part, not having heard the argument.